Citation Nr: 1420959	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  10-15 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to burial benefits based on service connection for cause of death.


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran, who served on active duty from October 1942 to February 1946.  

This matter was appealed from a November 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 


FINDINGS OF FACT

The claim has been finally adjudicated and there remains no allegation of error of fact or law for appellate consideration.


CONCLUSION OF LAW

The criteria for dismissal of the appeal have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.202 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran died in September 2004 and the appellant brought a claim for burial benefits in October 2004.  In an October 2004 letter, the RO awarded $300 for funeral costs and $300 for cemetery/plot costs based on the Veteran's service and a non-service-connected cause of death.  The claim for burial benefits on the basis of service connection for cause of death was appealed to the Board.  In a December 22, 2010 decision the Board denied that appeal.  Board decisions are final when issued unless the Chairman orders reconsideration.  The Chairman has not ordered reconsideration of the December 2010 decision; therefore, this denial of burial benefits on the basis of service-connected cause of death became final. 38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  

Although there is no record of the appellant seeking to reopen the claim for burial benefits or of a current appeal, the RO certified this appeal to the Board.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  There remain no allegations of error of fact or law for appellate consideration.  Therefore, the Board has no jurisdiction to review this appeal, and it is dismissed.  See 38 C.F.R. § 20.202.


ORDER

The issue of entitlement to burial benefits based on service-connected cause of death is dismissed.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


